DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
1. 	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/21/2022 has been entered.
 
Claim Rejections - 35 USC § 103
2. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating
    obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

3. 	Claims 1, 5, 6, 9, 12, 16, 17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Baek et al (US 10,455,406 B2) in view of Park et al (US 8,903,930 B2) and further in view of Kim et al (US 9,955,513 B2).
UE”, and column 2, lines 32-54, “APN”), the mobile device comprising: 
 	a processing unit (see Fig.13B and Fig.32, “controller”), for executing a program code (see Baek’s claim 11, “wherein the controller is further configured to transmit a discovery message including the relay service code for the UE-to-network relay with the second terminal based on information included in the service authorization response message”), and 
 	a storage unit, coupled to the processing unit(see Fig.13B, “storage unit” coupled to the “controller”), for storing the program code (also see Fig.13B, “storage unit” column 25, lines 50-59, “a controller 1360 and a storage unit 1370. The transceiver 1350 transmits/receives messages to/from external devices other UE. The storage unit 1370 stores information contained in the message, such as parameters, etc. The controller 1360 controls: the transceiver 1350 and the storage unit 1370 to perform operations according to the embodiment”),
 	wherein the program code instructs the processing unit to perform the following steps: 
 	receiving a broadcast message from a regional base station of the wireless communication system (see Baek’s claims 1, 5, 9 and 13, “receiving a service authorization response message”, and see Fig.1 to Fig.4, communication between the UE and a regional base station.  In addition, see Applicant’s Specification, [0015], the only one place where Applicant merely discloses “a regional base station”.  Therefore, Baek’s “base station” (see Fig.1 to Fig.4) reads on Applicant’s “a regional base station”.  Furthermore, see Baek, column 5, lines 44-47, “The term `evolved node B (eNB)` is interchangeable with a ` base station,` etc”, and/or see column 6, line 11, “a base station (also called an eNB)”), 
 	wherein the broadcast message comprises an APN data (also see Baek’s claims 1, 5, 9 and 13, “receiving a service authorization response message” and “the service authorization response message including a relay service code, validity time information related to a service authorization for a user equipment (UE)-to-network relay, and an access point name (APN)”), and 
 	establishing a packet data network, PDN, connectivity (also see Baek’s claims 1, 5, 9 and 13, “and an access point name (APN) to be used for a packet data network (PDN) connection for a relay service code related service”) corresponding to a server according to the APN data (also see Baek’s claims 1, 5, 9 and 13, “and establishing the PDN connection for the UE-to-network relay based on the APN included in the service authorization response message”).  
	Baek does not specifically disclose receiving a broadcast message from a regional base station of the wireless communication system without transmitting a message for requesting the broadcast message to the regional base station.
 	Park teaches receiving a broadcast message from a regional base station of the wireless communication system without transmitting a message for requesting the broadcast message to the regional base station (see column 14, lines 52-56, “controls the BS to periodically broadcast an advertisement (ADV) message needed for M2M device scanning without receiving a request from the M2M device”).

 	The combination of Baek and Park does not specifically disclose wherein the broadcast message comprises an APN data and link information for triggering an APN setting operation, and the link information comprises an Internet Protocol Address for downloading and installing a mobile application for setting an APN.
 	Kim teaches wherein the broadcast message comprises an APN data and link information for triggering an APN setting operation (see column 8, lines 62-65, “The PDN connection request message includes the access point name (APN) of the gateway that is the connection point to the external network”), and the link information comprises an Internet Protocol Address for downloading and installing a mobile application for setting an APN (see column 10, lines 22-25, “The PDN connection response message includes the IP address of the user equipment UE, the EPS bearer ID, and the access point name of the second gateway PhGW”).
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the teaching of Kim into the system of Baek and Park in order to provide a radio communication system including a new type of base station and a new type of gateway (see Kim, column 2, lines 1-3).
	Regarding claims 5, 9 and 16, Baek further teaches the mobile application further provides the service of the server to the mobile device via the PDN connectivity (see provide services used by ProSe UE”, and “access point name (APN)”).  
	Regarding claim 19, Baek further teaches the regional base station is established between the mobile device and a core network, for serving the mobile device in an area, wherein the mobile device is directly served by the core network outside the area (see [0056], [0061], [0064], [0081], [0099], [0114], “UE”, “base station”/“eNB”, “core network”).
	
Response to Arguments
4. 	Applicant’s arguments with respect to claims 1, 5, 6, 9, 12, 16, 17 and 19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
5. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGHI H LY whose telephone number is (571)272-7911.  The examiner can normally be reached on 8:30am-9:00pm Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Nghi H. Ly
/NGHI H LY/Primary Examiner, Art Unit 2642